TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00367-CV



   Indemnity Insurance Corp. f/k/a Indemnity Insurance Corp. of DC, RRG, Appellant

                                                v.

     Austin Lucky Lounge, LP; Austin Lucky Lounge GP, LLC; William Muntz; and
                          Kenneth George Blank, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
      NO. D-1-GN-11-002076, HONORABLE GUS J. STRAUSS, JR., JUDGE PRESIDING



                               MEMORANDUM OPINION

PER CURIAM

               Appellant Indemnity Insurance Corp. f/k/a Indemnity Insurance Corp. of DC, RRG

(Indemnity) has filed a “Notice of Liquidation,” advising the Court that, on April 10, 2014, a

Delaware Chancery Court signed a “Liquidation and Injunction Order” that (1) placed Indemnity in

liquidation, (2) appointed the Insurance Commissioner of the State of Delaware as Indemnity’s

receiver, (3) enjoined all legal and equitable proceedings against Indemnity, and (4) enjoined for

180 days all litigation in which Indemnity is contractually obligated to provide a defense, unless

approved by the receiver or Delaware court. Accordingly, Indemnity requests that the appeal in this

case be stayed indefinitely.
              We grant Indemnity’s request and abate the appeal until further order of this Court.



Before Chief Justice Jones, Justices Pemberton and Field

Abated

Filed: July 3, 2014




                                               2